 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND E. JONES, Sr.,                             No. 2:14-cv-1372 WBS DB P
12                            Plaintiff,
13             v.                                        ORDER
14    GARY SWARTHOUT, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. Trial in this matter is set for November 27, 2018. On October 23, defendant B. Koelling

19   filed a motion to augment his witness list. (ECF No. 50.) Within ten days of the filed date of this

20   order, plaintiff shall file an opposition or statement of non-opposition. Within five days of the

21   filing of plaintiff’s opposition or statement, defendant Koelling may file a reply.

22            IT IS SO ORDERED.

23   Dated: October 29, 2018

24

25

26   DLB:9
     DB/prisoner-civil rights/jone1372.mot to augment
27

28
                                                         1
